United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3192
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Michael Hogans,                          *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: November 3, 2008
                                 Filed: November 6, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Hogans appeals the 240-month sentence the district court1 imposed
upon his guilty plea to possessing with intent to distribute in excess of 50 grams of a
mixture or substance containing cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(A)(iii), and possessing with intent to distribute in excess of 5 grams of a
mixture or substance containing cocaine base, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B)(iii). His counsel has filed a brief under Anders v. California, 386 U.S. 738



      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
(1967), in which he seeks leave to withdraw and argues the district court committed
plain error in sentencing Hogans.

      Hogans’s written plea agreement contains a waiver of the right to appeal his
sentence. We enforce the waiver, because Hogans knowingly and voluntarily entered
into both the plea agreement and the appeal waiver, the arguments on appeal fall
within the scope of the waiver, and no injustice would result from enforcing it. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal beyond the scope of the appeal
waiver. Accordingly, we dismiss this appeal. We also grant defense counsel’s motion
to withdraw and deny Hogans’s pending pro se motion.
                       ______________________________




                                        -2-